119 U.S. 373 (1886)
NEWTON
v.
FURST AND BRADLEY COMPANY.
Supreme Court of United States.
Argued December 3, 1886.
Decided December 13, 1886.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*374 Mr. Lewis L. Coburn for appellant.
Mr. L.L. Bond for appellees.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit in equity brought in the Circuit Court of the United States for the Northern District of Illinois by Robert Newton against the Furst and Bradley Manufacturing Company and others, to recover for the infringement of reissued letters-patent No. 8986, granted to the plaintiff, December 2d, 1879, on an application, filed October 15th, 1879, for an improvement in gang-ploughs, (the original patent, No. 56,812, having been granted to F.S. Davenport, as inventor, October 9th, 1866).
The specification and claims of the original, and those of the reissue, and the drawings of the reissue, are as follows, the parts in each which are not found in the other being in italic:


          Original.                                  Reissue.
    "Be it known that I, F.S.                "Be it known that I, F.S.
  Davenport, of Jerseyville, Jersey         Davenport, of Jerseyville, Jersey
  county, and State of Illinois,            county, and State of Illinois,
  have invented a new and                   have invented a new and
  improved gang-plough; and I               improved wheel-plough; and I
  do hereby declare that the following      do hereby declare that the following
  is a full, clear, and exact               is a full, clear, and exact
  description thereof, which                description thereof, which
  will enable others skilled in             will enable others skilled in
  the art to make and use the               the art to make and use the
  same, reference being had to              same, reference being had to
  the accompanying drawings,                the acompanying drawings,
  [p. 376] forming part of this             forming part of this specification.
  specification, in which                  [See page 376.]



*375
                                              The object of my invention
                                            is to provide improved means
                                            for utilizing the draft of the
                                            team in raising a plough from
                                            the ground; and to this end
                                            my invention consists, first, in
                                            the combination, with a swing-axle
                                            and ground or carrying-wheel,
                                            of friction-clutch mechanism
                                            and means for engaging
                                            and disengaging the latter with
                                            the ground or carrying-wheel,
                                            said parts being constructed
                                            and adapted to raise the plough
                                            by locking the swing-axle to
                                            the carrying-wheel by friction-clutch
                                            engagement, and raise
                                            the plough-beam by the draft or
                                            power of the team; second, in
                                            the combination, with a ground-wheel,
                                            a swing-axle, and a
                                            plough-beam connected with the
                                            latter, of clutch mechanism connected
                                            to the axle and adapted
                                            by engagement with the wheel
                                            to utilize the draft of the team
                                            in turning the swing-axle into
                                            upright position, and thereby
                                            raise the plough-beam; third,
                                            in the combination, with a
                                            ground-wheel, a swing-axle,
                                            and a plough-beam connected
                                            to the latter, of a friction-clutch
                                            connected to the axle
                                            and adapted, by contact with
                                            the wheel, to turn the axle into
                                            upright position, and thereby
                                            raise the plough-beam by the
                                            aid of the draft of the team.

*376 


*377
    Figure 1 is a plan or top                 Referring to the drawings
  view of my invention; Fig. 2,             [p. 376], Figure 1 is a plan or
  a side view of the same, partly           top view of my invention; Fig.
  in section, as indicated by the           2 is a side view of the same,
  line x x, Fig. 1; Fig. 3, a transverse    partly in section, as indicated
  vertical section of the                   by the line x x, Fig. 1; Fig. 3 is
  same, taken in the line y y,              a transverse vertical section of
  Fig. 1. Similar letters of reference      the same, taken in the line y y,
  indicate like parts. [See                 Fig. 1. Similar letters of reference
  page 376.]                                indicate like parts.
    This machine consists of a                This machine consists of a
  frame, A, made of two parallel            frame, A, made of two parallel
  beams or bars, a a, braced                beams or bars, a a, braced
  together near the front and               together near the front and
  back pieces, b b. From each               back pieces, b b. From each
  of these beams or bars depends            of these beams or bars depends
  a plough, B. To the front cross-piece     a plough, B. To the front cross-piece
  is bolted an iron standard,               is bolted an iron standard,
  C, strengthened by an                     C, strengthened by an
  iron stay, D, running down to             iron stay, D, running down to
  the back cross-piece. To the              the back cross-piece. To the
  top of the standard, C, is attached       top of the standard, C, is attached
  a spring seat, E, the                     a spring seat, E, the
  whole supported upon two                  whole supported upon two
  wheels, F F, each turning upon            wheels, F F, each turning upon
  an iron axle, c, attached to a            a journal, c, of a swing-axle,
  hinged board, G.                          G.
    It will be observed that one              It will be observed that one
  of the axles, c, is attached to           of the journals, c, is attached
  the front or upper side of the            to the front or upper side of
  hinged board, G, and the other            the swing-axle, G, and the
  to the back or under side, in             other to the back or under
  such a manner that when it is             side, in such a manner that
  turned down in a horizontal               when it is turned down in a
  position to lower the ploughs             horizontal position to lower
  to the ground, the wheel that             the ploughs to the ground, the
  runs in the furrow will be as             wheel that runs in the furrow
  much lower than the other as              will be as much lower than



*378
  the depth of the furrow may               the other as the depth of the
  require. The axle that carries            furrow may require. The
  the wheel that runs in the furrow         journal that carries the wheel
  is so formed that it may                  that runs in the furrow is so
  be removed from the back of               formed that it may be removed
  the hinged board and bolted to            from the back of the swing-axle
  the front, so that the machine            and be secured to the front,
  may run level when there is               so that the machine may run
  no furrow for the wheel to run            level when there is no furrow
  in, as is the case when preparing         for the wheel to run in, as is
  the ground for cotton seed.               the case when preparing the
                                            ground for cotton seed.
    The hinged board G is attached            The swing-axle G is attached
  to the plough-frame by                    to the plough-frame by two
  two iron hinges, H H', the one            iron hinges, H H', the one H
  H on the side of the long beam            on the side of the long beam
  forming an arm or lever, I, to            forming an arm or lever, I,
  which is attached a chain, J,             to which is attached a chain,
  which passes over a wheel, K,             J, which passes over a wheel,
  and is made fast to the plough-frame.     K, and is made fast to the
  The wheel K turns                         plough-frame. The wheel K
  upon a stud in the end of a               turns upon a stud in the end
  lever, L, this lever being bolted         of a lever, L, this lever being
  to the foot-board M, which is             bolted to the foot-board M,
  hinged to the plough-frame in             which is hinged to the plough-frame
  the same manner and at the                in the same manner
  same place as the axle-board              and at the same place as the
  G. To the opposite end of                 axle G. To the opposite end
  the foot-board is bolted a                of the foot-board is bolted a
  bracket or stop, d, against               bracket or stop, d, against
  which rests an arm, e, by                 which rests an arm, e, by
  which the hinged board G is               which the swing-axle G is
  operated, the arm e being held            operated, the arm e being held
  in the vertical position by a             in the vertical position by a
  latch, N, which is lifted by              latch, N, which is lifted by
  placing the foot on the back              placing the foot on the back
  part of it.                               part of it.
    Now, it will be seen that to              Now, it will be seen that to



*379
  lower the ploughs to the ground           lower the plough to the ground
  it is only necessary to bring             it is only necessary to bring
  down the arm e till a block, f,           down the arm e till a block, f,
  which is bolted to its side,              which is bolted to its side, rests
  rests upon a roller, g, of a              upon a stop, g, of a lever, O,
  lever, O, which is secured in             which is secured in the required
  the required position by a                position by a notched
  notched quadrant, N. It will              quadrant, N. It will be observed,
  be observed, that, as the lever           that, as the lever O is
  O is moved forward from                   moved forward from notch
  notch to notch, the ploughs will          to notch, the ploughs will cut
  cut deeper and deeper, and the            deeper and deeper, and the
  reverse as it is drawn back.              reverse as it is drawn back.
  By these details the driver has           By these details the driver
  entire control of the depth of            has entire control of the depth
  the furrow without moving                 of the furrow without moving
  from his seat or stopping the             from his seat or stopping the
  machine.                                  machine.
    Through a mortise in the                  Through a mortise in the
  top of the arm e passes a small           top of arm e passes a small
  iron lever, P, to which is                iron lever, P, to which is
  attached a rod, Q, connecting             attached a rod, Q, connecting
  it with a brake, R, which acts            it with a brake, R, which acts
  upon one of the wheels F, the             upon one of the wheels F, the
  brake R working upon a pin                brake R working upon a pin
  fixed in a block of wood or an            fixed in a block of wood or
  iron plate fastened to the                an iron plate fastened to the
  front side of the hinged board            front side of the swing-axle G.
  G. The object of this brake               The object of this brake is to
  is to facilitate the operation            facilitate the operation of lifting
  of lifting the ploughs out of             the ploughs out of the
  the ground when the machine               ground when the machine is
  is moving forward, for by                 moving forward, for by applying
  applying but a little force to            but a little force to the
  the lever P the brake is                  lever P the brake is pressed
  pressed sufficiently hard to              sufficiently hard to the wheel
  the wheel to turn the hinged              to turn the swing-axle to the
  board to the vertical position.           vertical position.



*380
    The draft-pole or tongue C               The draft-pole or tongue Cx
  is fastened to the under side             is fastened to the under side
  of the foot-board M by two                of the foot-board M by two
  bolts, a, a number of holes              bolts, ax, a number of holes
  being made, so that the tongue            being made, so that the tongue
  may be moved to the right or              may be moved to the right or
  left to give the required land            left to give the required land
  to the ploughs. The back holes            to the ploughs. The back holes
  b are made oblong, so that it            bx are made as oblong slots, so
  can be slanted when needed.               that the tongue can be slanted
  The tongue may, if necessary,             when needed. The tongue
  be used on either side of the             may, if necessary, be used on
  draft-line, and the double tree           either side of the draft-line,
  attached to the foot-board                and the double tree attached
  independent of the tongue.                to the foot-board independent
  This arrangement is chiefly               of the tongue. This arrangement
  for the convenience of using              is chiefly for the convenience
  three horses abreast.                     of using three horses
                                            abreast.
    When the hinged board G                   When the swing-axle G is
  is turned down in the horizontal          turned down in the horizontal
  position the lever or arm I               position the lever or arm I
  gives the chain J, which is               gives the chain J, which is
  attached to it, considerable              attached to it, considerable
  slack, allowing the tongue to             slack, allowing the tongue to
  move up and down without                  move up and down without
  influencing the ploughs, constituting     influencing the ploughs, constituting
  what is commonly called                   what is commonly
  `a limber tongue.'                        called a `limber tongue.'
    In regard to raising the                  In regard to raising the
  ploughs out of the ground, it             ploughs out of the ground, it
  will be observed that the                 will be observed that the front
  front part of the machine is              part of the machine is lifted
  lifted nearly two-thirds of its           nearly two-thirds of its course
  course before the lever I tightens        before the lever I tightens the
  the chain and commences                   chain and commences to lift
  to lift the back part. This               the back part. This contrivance
  contrivance produces an easy              produces an easy motion



*381
  motion, without causing either            without causing either jerk or
  jerk or strain upon the horses            strain upon the horses or the
  or the machine.                           machine.
    The hind plough can be                    The hind plough can be
  raised or lowered independent             raised or lowered independent
  of the other, the standard B'             of the other, the standard B'
  sliding in an iron block, O,             sliding in an iron block, Ox,
  and operated by a lever, A,              and operated by a lever, Ax,
  extending forward to the front            extending forward to the front
  of the seat, and secured in the           of the seat, and secured in the
  required position by notches              required position by notches in
  in the side of the seat-standard,         the side of the seat-standard,
  as shown in Fig. 3.                       as shown in Fig. 3.
    I claim as new and desire to              Having fully described my
  secure by letters-patent                 invention, what I claim as new,
                                            and desire to secure by letters-patent,
                                            is 
    1. The lever P, rod Q, and                1. In a wheel-plough, the
  brake R, arranged and operated            combination, with a swing-axle
  as and for the purpose                    and ground or carrying-wheel,
  described.                                of friction-clutch mechanism,
    2. The hinged board G, in               and means for engaging and
  connection with the reversible            disengaging the latter with the
  axles, substantially as and for           ground or carrying-wheel, said
  the purpose described.                    parts being constructed and
    3. The lever O and quadrant             adapted to raise the plough by
  N, for regulating the                     locking the swing-axle to the
  depth of the furrow, substantially        carrying-wheel by friction-clutch
  as and for the purpose                    engagement, and raise
  specified.                                the plough-beam by the draft or
    4. Lifting the hind part of             power of the team, substantially
  the machine by means of the               as set forth.
  lever or arm I, in connection              2. In a wheel-plough, the combination,
  with the chain J, wheel K, and            with a ground-wheel,
  lever L, these parts operating            a swing-axle, and a plough-beam
  together, substantially as and            connected to the latter, of clutch-mechanism
  for the purpose described.                connected to the
    5. Hinging the foot-board               axle, and adapted, by engagement



*382
  M to the plough-frame, as described.      with the wheel, to utilize
                                            the draft of the team in turning
    6. Securing the tongue or               the swing-axle into upright
  draft-pole to the foot-board M,           position, and thereby raise the
  in the manner and for the purpose         plough-beam, substantially as
  described.                                set forth.
    7. The sliding plough-standard            3. In a wheel-plough, the combination,
  B', guide-block O, lever                 with a ground-wheel,
  A, and notched seat-standard             a swing-axle, and a plough-beam
  C, when used together and in              connected to the latter, of a
  connection with the other parts.          friction-clutch connected to the
    8. Connecting the lever L               axle, and adapted, by contact
  with the tongue or draft-pole             with the wheel, to turn the axle
  by fastening it to the foot-board,        into upright position, and
  the whole operating together,             thereby raise the plough-beam
  substantially as and for                  by aid of the draft of the team,
  the purpose set forth."                   substantially as set forth."

The answer sets up, among other defences, non-infringement; and that the reissued patent is invalid because not for the same invention as the original. On a hearing on proofs, the Circuit Court entered a decree, which finds that the equities are with the defendants, and that they do not infringe on the rights of the plaintiff, and dismisses the bill. The plaintiff has appealed to this court.
By the opinion of the Circuit Court in the case, 11 Bissell, 405, it appears that the defences of non-infringement and of the invalidity of the reissue were sustained. Infringement is not asserted in this court as to any claim of the reissue but the first.
In regard to the subject-matter of that claim, the specification of the reissue states that the invention consists "in the combination, with a swing-axle and ground or carrying-wheel, of friction-clutch mechanism, and means for engaging and disengaging the latter with the ground or carrying-wheel, said parts being constructed and adapted to raise the plough by locking the swing-axle to the carrying-wheel by friction-clutch engagement, and raise the plough-beam by the draft or power *383 of the team." The first claim of the reissue uses the same language, with the prefix of the words "in a wheel-plough," and the addition, at the end, of the words "substantially as set forth."
The other alterations made in the specification are, that "gang-plough" is changed into "wheel-plough;" "iron axle" into "journal;" and "hinged board" into "swing-axle."
The first claim of the original patent is for a combination of the lever P with the rod Q and the brake R. When force is applied to the lever P, motion is communicated through the rod Q to the brake R, which brake acts on the periphery of one of the two supporting or carrying-wheels F, the axle of which, c, is attached to a hinged board G, and by the action of the brake the hinged board is changed from a horizontal position to a vertical position, and the effect is to facilitate the operation of lifting the ploughs out of the ground. The first claim of the original patent covers only the combination of the three specific devices  the lever P, the rod Q, and the brake R. The first claim of the reissue calls the brake R "friction-clutch mechanism," and calls the lever P and the rod Q "means for engaging and disengaging the latter with the ground or carrying-wheel," and then claims the combination of four things  (1) friction-clutch mechanism; (2) means for engaging and disengaging it with the ground or carrying-wheel; (3) a swing-axle; (4) a ground or carrying-wheel.
The hinged board G of the plaintiff's original patent is ten or twelve inches wide, and at each end of it is a spindle for one of the two ground or carrying-wheels to run on, the spindles being in line with one edge of the hinged board. The forward ends of the plough-beams are attached by joints to what is the back edge of the hinged board while that board is horizontal, so that when it comes to be vertical by the action of the brake and the forward movement of the team, the forward ends of the plough-beams are raised in height a distance equal to the width of the hinged board, lifting the ploughs.
The defendants' machine is thus described in the opinion of the Circuit Court, and the description is conceded by the counsel for the plaintiff to be a fair one: "The defendants' machine *384 is a wheel or sulky plough, with a bent or cranked iron axle, upon which the plough-beams are pivoted at about two-thirds of the distance from the forward end to the coulter, so that the plough is nearly balanced upon the axle or crank, and the arrangement of the mechanism is such, that when the plough is running or operating in the ground, the crank part is in a horizontal position, and, when it is desired to raise the ploughs out of the ground, the crank is turned upward towards a vertical position, whereby the forward ends of the beam are raised until the point of the plough runs out of the ground. After the forward end of the beam has risen to a certain point, it strikes a stop, so that, when the crank has assumed a vertical position, the plough is balanced across the crank part of the axle, thus sustaining the plough at the height above the ground of the crank when in a vertical position. This turning of the crank-axle, so as to lift the plough, is accomplished by a friction band or brake, which is made to engage with an inner extension of the hub of one of the carrying-wheels, so that, as the wheel moves forward, it causes the crank-axle to turn upwards from a horizontal to a vertical position."
The Circuit Court was of opinion, that, if the state of the art was such as to entitle Davenport to a broad claim for any device by which the plough is lifted by the power of the team through a brake or friction-clutch, the defendants' machine would infringe. But the court found that, prior to Davenport, devices had been used in agricultural implements for utilizing by means of a brake the motion of the carrying-wheel, through a crank-axle, in raising operative parts of the machine from the ground, which devices were so alike in structure and so analogous in use to those of Davenport, as to require his claims to be limited to his specific devices. In view of those prior devices the Court held that the defendants' friction-band could not be regarded as the same means for engaging and disengaging the carrying-wheel and the axle as the brake of Davenport; and that the defendants' crank-axle was not the plaintiff's hinged board. In these views we concur.
The reissue was applied for more than thirteen years after the original was granted, and after the defendants had begun *385 to make machines of the pattern now complained of. The original patent did not make a swing-axle and a carrying-wheel elements in the combination of the first claim of that patent. The reissue was evidently taken to cover the defendants' machine, which did not infringe the first claim of the original patent, because it did not have the Davenport brake R. No mistake or inadvertence is shown. The plaintiff, in his testimony as a witness, assigns as a reason for the reissue, that he thought there "was a mistake and a deficiency in the patent;" that he did not consider that other manufacturers respected it; that he considered it deficient because it applied the friction-brake to the periphery of the wheel; and that he believed the patent was entitled to cover different friction-clutch devices, so as to be a better protection against infringers.
Without pursuing the subject further, we are of opinion that, within numerous decisions of this court, the reissued patent is invalid, as respects its first claim.
Decree affirmed.